

116 S1327 IS: To amend the Internal Revenue Code of 1986 to extend the credit for production of refined coal.
U.S. Senate
2019-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1327IN THE SENATE OF THE UNITED STATESMay 6, 2019Mr. Hoeven (for himself and Mr. Cramer) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to extend the credit for production of refined coal.1.Extension of refined coal production tax credit(a)Extension of period during which refined coal can be producedSection 45(e)(8) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(E)Extension of credit period for certain refined coal facilitiesIn the case of a refined coal production facility which does not produce steel industry fuel and which is placed in service before January 1, 2012, clauses (i) and (ii)(II) of subparagraph (A) shall each be applied by substituting 20-year period for 10-year period..(b)Extension of period during which refined coal facilities can be qualifiedSubparagraph (B) of section 45(d)(8) of the Internal Revenue Code of 1986 is amended—(1)by striking placed in service after and insertingplaced in service—(i)after; (2)by striking the period at the end and inserting , or; and(3)by adding at the end the following new clause:(ii)after December 31, 2018, and before January 1, 2022..(c)Effective dateThe amendments made by this section shall apply to coal produced and sold after the date of the enactment of this Act, in taxable years ending after such date.